DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on 3/13/19.  These drawings are acknowledged.
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 2/16/21 is acknowledged.
Claims 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/16/21.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is problematic because the equation is illegible.  For purposes of examination the equation will be interpreted as:
            
                
                    
                        
                            
                                
                                    
                                        
                                        α
                                        =
                                        
                                            
                                                π
                                            
                                            
                                                4
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                B
                                                                +
                                                                R
                                                            
                                                        
                                                    
                                                    
                                                        2
                                                    
                                                
                                                -
                                                
                                                    
                                                        
                                                            
                                                                B
                                                            
                                                        
                                                    
                                                    
                                                        2
                                                    
                                                
                                                -
                                                
                                                    
                                                        
                                                            
                                                                R
                                                            
                                                        
                                                    
                                                    
                                                        2
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                        R
                                        =
                                        
                                            
                                                e
                                            
                                            
                                                0.15
                                                i
                                                ξ
                                            
                                        
                                    
                                
                            
                        
                    
                
            
        
 Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 12-13, 18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng et al. (“Metasurface Holograms Reaching 80% Efficiency,” Nature Nanotechnology, DOI: 10.1038/nnano.2015.2, (Feb. 2015), pages 1-5 (of record).
Consider claim 1, Zheng et al. disclose (e.g. figure 1-2) a dielectric based metasurface hologram device comprising:
a substrate layer (silicon substrate) provided at a lowermost portion of the dielectric based metasurface hologram device (see figures 1a and 1b, the substrate is located at the lowermost portion); and

wherein the single nano-structure is disposed on the unit cell (figure 1a shows a unit cell), and 
wherein a hologram image is formed when an incident light from a light source is reflected by the nano-structure so that a phase of the light is controlled (see figure 2, a hologram image is formed when light is reflected off of the meta surface) [see pages 1-4].
Consider claim 2, Zheng et al. disclose (e.g. figure 1-2) a dielectric based metasurface hologram, wherein the nano-structure is formed so as to be inclined at a predetermined angle with respect to a predetermined direction, the predetermined direction being a direction where a phase difference with respect to the incident light is zero (the metasurface substrate could be oriented such that the predetermined direction is where a phase difference with respect to incident light is zero) [see pages 1-4].
Consider claim 5, Zheng et al. disclose (e.g. figure 1-2) a dielectric based metasurface hologram, wherein the unit cell is formed in a regular hexahedron shape (see figures 1a, 1b, the nanorod is rectangular shaped).
Consider claim 12, Zheng et al. disclose (e.g. figure 1-2) a dielectric based metasurface hologram, wherein when polarized light incomes along a direction parallel to a long axis of the nano-structure, a magnetic resonance occurs at a wavelength of 
Consider claim 13, Zheng et al. disclose (e.g. figure 1-2) a dielectric based metasurface hologram, wherein the one unit cell or a set of the plurality of unit cells displays or display one pixel (figure 1a shows a one-pixel cell structure of a nanorod-based hologram.) [see page 2]. 
Consider claim 18, Zheng et al. disclose (e.g. figures 1-2) a display device comprising:
a dielectric based metasurface hologram device of claim 1 (see figure 1a); and 
a light source providing light toward the hologram device (see figure 2, light is provided to the metasurface), wherein the light provided by the light source is reflected on the hologram device to generate a hologram image (the light reflects from the metasurface to form a holographic image).
Consider claim 20, Zheng et al. disclose (e.g. figures 1-2) a display device, wherein an image is realized by light reflected on the hologram device on an upper surface of the metasurface of the hologram device (see figure 2a, the image is formed via reflected light off of the metasurface) [see pages 2].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 3, 6 is/are rejected under 35 U.S.C. 103 as being obvious over Zheng et al. (“Metasurface Holograms Reaching 80% Efficiency,” Nature Nanotechnology, DOI: 10.1038/nnano.2015.2, (Feb. 2015), pages 1-5 (of record) in view of Li et al. (“Dielectric Meta-Holograms Enabled with Dual Magnetic Resonances in Visible Light,” ACS Nano, Vol. 11, No. 9, (Sept. 2017), pages A-H (of record).
The applied reference has a common joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Consider claim 3, Zheng et al. do not explicitly disclose that the angle of the nano-structure is designed according to the equations below:
            
                
                    
                        
                            
                                
                                    
                                        
                                        α
                                        =
                                        
                                            
                                                π
                                            
                                            
                                                4
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                B
                                                                +
                                                                R
                                                            
                                                        
                                                    
                                                    
                                                        2
                                                    
                                                
                                                -
                                                
                                                    
                                                        
                                                            
                                                                B
                                                            
                                                        
                                                    
                                                    
                                                        2
                                                    
                                                
                                                -
                                                
                                                    
                                                        
                                                            
                                                                R
                                                            
                                                        
                                                    
                                                    
                                                        2
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                        R
                                        =
                                        
                                            
                                                e
                                            
                                            
                                                0.15
                                                i
                                                ξ
                                            
                                        
                                    
                                
                            
                        
                    
                
            
        

            
                
                    
                        
                            
                                
                                    
                                        
                                        α
                                        =
                                        
                                            
                                                π
                                            
                                            
                                                4
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                B
                                                                +
                                                                R
                                                            
                                                        
                                                    
                                                    
                                                        2
                                                    
                                                
                                                -
                                                
                                                    
                                                        
                                                            
                                                                B
                                                            
                                                        
                                                    
                                                    
                                                        2
                                                    
                                                
                                                -
                                                
                                                    
                                                        
                                                            
                                                                R
                                                            
                                                        
                                                    
                                                    
                                                        2
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                        R
                                        =
                                        
                                            
                                                e
                                            
                                            
                                                0.15
                                                i
                                                ξ
                                            
                                        
                                    
                                
                            
                        
                    
                
            
        
where B denotes brightness of binary image (0 or 1), R denotes brightness of reference wave, and denotes random number satisfying a uniform distribution (see page F, equation (3)).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the angle of the nanostructure device of Zheng et al., as taught by Li, in order to balance the computation complexity against the diffractive performance.
Consider claim 6, Zheng et al. disclose (e.g. figure 1-2) a dielectric based metasurface hologram, wherein a phase distribution is designed by Gerchberg-Saxton algorithm (the CGH is designed according to the Gerchberg-Saxton algorithm).  However, Zheng et al. do not explicitly disclose that when a light reflected on the nano-structure passes through a lens, phase information is converted through Fourier transform to realize a hologram image.  Zheng et al. and Li are related as nanorod devices.  Li discloses a nano-structure that when a light reflected on the nano-structure passes through a lens, phase information is converted through Fourier transform to realize a hologram image (see figure 2, pages B-C).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Zheng et al., as taught by Li, in order to balance the computation complexity against the diffractive performance.
Claims 4, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (“Metasurface Holograms Reaching 80% Efficiency,” Nature Nanotechnology, DOI: 10.1038/nnano.2015.2, (Feb. 2015), pages 1-5 (of record).
Consider claim 4, Zheng et al. disclose (e.g. figure 1-2) a dielectric based metasurface hologram, wherein the nano-structure has a rectangular parallelepiped shape (the shape is rectangular, see figures 1a-1b) [see pages 1-4].  Zheng further discloses that the nanorods have a height. However, Zheng does not explicitly disclose that the height ranges from 150 nm to 250 nm. Note that the Court has held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  It is considered to be within ordinary skill level to modify the height of the nanostructure to obtain a set of workable ranges by routine experimentation.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the nanorod of Zheng et al. to have a height in the range of 150 nm to 250 nm by utilizing routine experimentation to obtain a range of workable nanorod heights.
Consider claim 19, Zheng et al. disclose (e.g. figures 1-2) a display device, further comprising a screen on which an image is realized by light reflected on the hologram device, wherein the screen has an inclination angle  with respect to the hologram device, which has an angle of view of 60° x 30° [see pages 1-4].  However, Zheng et al. do not explicitly disclose that the screen has an inclination of 10° with respect to the hologram device, which has an angle of view of 40° x 20°.  Note that the Court has held that where the general conditions of a claim are disclosed in the prior art, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  It is considered to be within ordinary skill level to modify the inclination angle of the screen and view angle of the hologram device.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Zheng et al. to have an inclination angle of 10 and a viewing angle of 40° x 20° by utilizing routine experimentation to obtain a range of workable view angles.
Claims 8-10, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (“Metasurface Holograms Reaching 80% Efficiency,” Nature Nanotechnology, DOI: 10.1038/nnano.2015.2, (Feb. 2015), pages 1-5 (of record) in view of Arbabi et al. (US 2016/0077261).
Consider claim 8, Zheng et al. do not explicitly disclose that the substrate layer is formed with silicon dioxide, and the dielectric layer is formed with amorphous silicon.  Zheng et al. and Arbabi et al. are related as metamaterial devices.  Arbabi et al. disclose (e.g. figure 5) a substrate layer is formed with silicon dioxide, and the dielectric layer is formed with amorphous silicon (see figure 5, the substrate is SiO2 and the dielectric layer is a-Si) [0045-0050].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Zheng et al., to have a silicon substrate and amorphous silicon dielectric layer, as taught by Arbabi et al., in order to provide a unit cell that can accurately impose a polarization-dependent phase shift on the transmitted light.  
Consider claim 9, Zheng et al. disclose a dielectric based metasurface hologram, wherein the substrate layer is provided with silicon (silicon substrate, see figure 1a).  
Consider claim 10, Zheng et al. do not explicitly disclose that  insulating layer has a thickness of 2µm, and the dielectric layer has a thickness of 250 nm. Note that the Court has held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  It is considered to be within ordinary skill level to modify the thicknesses of the insulating layer and the dielectric layer.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Zheng et al. to the thicknesses be within the claimed range by utilizing routine experimentation to obtain a range of workable design constraints.
Consider claim 14, Zheng et al. do not explicitly disclose that when a light polarized along a long axis or a short axis of the nano-structure incomes, the nano-structure causes an electric field having a shape of eddy swirling around the .  
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (“Metasurface Holograms Reaching 80% Efficiency,” Nature Nanotechnology, DOI: 10.1038/nnano.2015.2, (Feb. 2015), pages 1-5 (of record) in view of Song et al. (US 2015/0219643).
Consider claim 11, Zheng et al. do not explicitly disclose that the nano structure is realized by a lift-off process after Cr deposition via an electron beam evaporator.  Zheng et al. and Song et al. are related as lithography devices.  Song et al. discloses device fabrication realized by a lift-off process after Cr deposition via an electron beam evaporator (nanopatterns can be formed via an e-beam lithography process with lift off after Cr is deposited) [0124-0125].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the .
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199.  The examiner can normally be reached on 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872